


Exhibit 10.89

 

FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER, dated as of the 11th day of
December, 2009 (this “Amendment”), is made by and between BROTMAN MEDICAL
CENTER, INC., a California corporation, as borrower (the “Borrower”) and GEMINO
HEALTHCARE FINANCE, LLC, a Delaware limited liability company, as lender
(“Lender”).

 

BACKGROUND STATEMENT

 

A.            The Borrower and Lender are parties to a Credit Agreement, dated
as of April 14, 2009 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”).  Capitalized terms used herein
without definition shall have the meanings given to them in the Credit
Agreement.

 

B.            The Borrower has requested that Lender (i) waive certain Events of
Default, pursuant to Section 6.06 of the Credit Agreement, and (ii) agree to
make certain revisions to the Credit Agreement. Lender has agreed to make the
following amendments to the Credit Agreement and provide the following waivers
and consents, subject to the terms and conditions set forth herein.

 

STATEMENT OF AGREEMENT

 

The parties hereto, in consideration of the mutual covenants and agreements set
forth herein, agree as follows:

 

ARTICLE I

 

AMENDMENTS

 

1.1           Amendment to Definition of “Advance Rate”. The definition of
“Advance Rate” in Annex I of the Credit Agreement is hereby amended by deleting
it in its entirety and replacing it with the following:

 

“Advance Rate” means eighty-five percent (85%). Or such percentage resulting
from an adjustment pursuant to Section 2.01(e) hereof.

 

1.2           Amendment to Definition of “Eligible Account”. The definition of
“Eligible Account” in Annex I of the Credit Agreement is hereby amended by
deleting the word “and” at the end of subsection (l), adding “and” to the end of
subsection (m) and adding a new subsection (n) as follows:

 

(n)           to the extent such Account is Medicaid Pending, it is not
outstanding more than thirty (30) days part the date the corresponding services
and/or goods were provided.”

 

--------------------------------------------------------------------------------


 

1.3           New “Medicaid Pending” Defined Term.  A new defined term “Medicaid
Pending” shall be added to Annex I of the Credit Agreement as follows:

 

“Medicaid Pending” means an amount that will be billed to Medicaid for services
rendered to patients that are expected to qualify for the state Medicaid
program, but are in the process of completing the necessary paperwork and have
not yet been officially accepted by the state as eligible Medicaid
participants.”

 

1.4           Amendment to Definition of “EBITDAC”.  The definition of “EBITDAC”
in Annex I of the Credit Agreement is hereby amended by deleting it in its
entirety and replacing it with the following:

 

“EBITDAC” means the sum of net income plus (i) interest expense, (ii) taxes,
(iii) depreciation and amortization, (iv) consulting fee expense and (v) the
amount of any non-cash deduction to consolidated net income as a result of any
grant to any members of the management or employees of such Person of any
Capital Stock to the extent such deduction is included in the calculation of net
income of such Person for such period.

 

1.5           Amendment to Definition of “Fixed Charge Coverage Ratio”.  The
definition of “Fixed Charge Coverage Ratio” in Annex I of the Credit Agreement
is hereby amended by deleting it in its entirety and replacing it with the
following:

 

“Fixed Charge Coverage Ratio” means the ratio of (a) EBITDAC, to (b) the sum of
(i) the current portion of any long-term Indebtedness (provided, that any
indebtedness under the JHA Loan between BMC and JHA West 16 LLC shall not be
considered “current” so long as the Borrower repays or refinances the JHA Loan
between JHA West 16 LLC, prior to April 1, 2011), plus (ii) the current portion
of lease payments under capitalized leases, plus (iii) cash interest paid, plus
(iv) income taxes paid, plus (v) any unfinanced capital expenditures paid in
cash by Borrower, plus (vi) any Distributions paid in cash, plus (vii) any
consulting fees (including without limitation the Prospect Consulting Fee) paid,
plus (viii) current portion of any amount due to CMS under any extended
repayment plan in connection with any CMS Claim, in accordance with generally
accepted accounting principles consistently applied, on a rolling four quarter
basis; provided, however, that such calculation as of the fiscal quarter ending
December 31, 2009 shall be for the most recent fiscal quarterly period ending on
such date on a cumulative, annualized basis; such calculation for the fiscal
quarter ending March 31, 2010 shall be for the two (2) most recent fiscal
quarterly periods ending on such date on a cumulative, annualized basis and such
calculation for the fiscal quarter ending June 30, 2010 shall be for the three
(3) most recent fiscal quarterly periods ending on such date on a cumulative,
annualized basis.

 

1.6           Amendment to Section 6.06(b).  The Credit Agreement is hereby
amended by deleting Section 6.06(b) in its entirety and replacing it with the
following:

 

“(b)         Fixed Charge Coverage Ratio. Borrowers shall maintain a Fixed
Charge Coverage Ratio, measured quarterly at the end of each fiscal quarter, of
not less than (i) 1.00:1.00 for the fiscal quarters ending December 31, 2009 and
March 31, 2010; (ii) 1.05:1.00 for the fiscal quarters ending June 30, 2010 and
September 30, 2010, (iii) 1.10:1.00 for the fiscal quarters ending December 31,
2010 and March 31, 2011, and (iv) 1.20:1.00 for the fiscal quarter

 

2

--------------------------------------------------------------------------------


 

ending June 30, 2011 and each fiscal quarter ending thereafter. The Fixed Charge
Coverage Ratio shall be calculated for the four quarters immediately preceding
the quarter being measured, provided, however, that for the first three quarters
of testing following December 31, 2009, the Fixed Charge Coverage Ratio shall be
calculated on a cumulative annualized basis. The first calculation of the Fixed
Charge Coverage Ratio shall be for the quarter ending December 31, 2009.”

 

ARTICLE II

 

WAIVERS

 

2.1           Financial Covenants.           Lender hereby waives the Events of
Default pursuant to Section 6.06(b) of the Credit Agreement that occurred upon
the testing periods ending June 30, 2009 and September 30, 2009.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby represents and warrants as follows:

 

3.1           Representations and Warranties. After giving effect to this
Amendment, each of the representations and warranties of the Borrower contained
in the Credit Agreement and in the other Loan Documents is true and correct on
and as of the date hereof with the same effect as if made on and as of the date
hereof (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty is true and correct as of such date).

 

3.2           No Default. After giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing.

 

3.3           Enforceability. This Amendment has been duly executed and
delivered by the Borrower and constitutes the Borrower’s legal, valid and
binding obligation, enforceable in accordance with its terms, except as such
enforceability may be limited (x) by general principles of equity and conflicts
of laws or (y) by bankruptcy, reorganization, insolvency, moratorium or other
laws of general application relating to or affecting the enforcement, of
Lender’s rights.

 

3.4           No Conflicts. No consent, approval, authorization or order of, or
filing, registration or qualification with, any court or governmental authority
or third party is required in connection with the execution, delivery or
performance by the Borrower of this Amendment.

 

3.5           Obligations. The execution and delivery of this Amendment does not
diminish or reduce the Borrower’s obligations under the Loan Documents, except
as modified by this Amendment.

 

3

--------------------------------------------------------------------------------


 

3.6           No Claims. No Borrower has any claims, counterclaims, offsets or
defenses to the Loan Documents and the performance of its obligations
thereunder, or if any Borrower has any such claims, counterclaims, offsets, or
defenses to the Loan Documents or any transaction related to the Loan Documents,
the same are hereby waived, relinquished and released in consideration of
Lender’s execution and delivery of this Amendment.

 

ARTICLE IV

 

CONDITIONS TO EFFECTIVENESS

 

The effectiveness of the amendments to the Credit Agreement and of the waivers
and consents set forth in this Amendment is subject to the satisfaction of the
following conditions:

 

4.1           Executed Amendment and Other Documents. This Amendment and any
other documents required by Lender in its sole discretion shall have been duly
executed and delivered by Borrower in form and substance satisfactory to Lender
in its sole discretion.

 

4.2           Fees.  Upon Closing, Borrower shall have paid to Lender (i) all
Expenses (including without limitation the reasonable fees and expenses of
counsel to Lender) associated with this Amendment, and (ii) Five Thousand
Dollars ($5,000) to Lender as a waiver fee.

 

4.3           No Material Adverse Change. No Material Adverse Effect has
occurred and is continuing, and no Borrower knows of any event, condition or
state of facts that could reasonably be expected to have a Material Adverse
Effect.

 

ARTICLE V

 

MISCELLANEOUS

 

5.1           Effect of Amendment. From and after the Effective Date (as defined
below), all references to the Credit Agreement set forth in any other Loan
Document or other agreement or instrument shall, unless otherwise specifically
provided, be references to the Credit Agreement as amended by this Amendment and
as may be further amended, modified, restated or supplemented from time to time.
This Amendment is limited as specified and shall not constitute or be deemed to
constitute an amendment, modification or waiver of any provision of the Credit
Agreement or of any other Loan Document except as expressly set forth herein.
Except as expressly amended hereby, the Credit Agreement shall remain in full
force and effect in accordance with its terms.

 

5.2           Governing Law. This Amendment shall be governed by and construed
and enforced in accordance with the laws of the Commonwealth of Pennsylvania
(without regard to the conflicts of law provisions thereof).

 

5.3           Expenses. Borrower agrees to pay upon demand all out-of-pocket
costs and expenses of Lender (including, without limitation, the reasonable fees
and expenses of counsel to Lender) in connection with the preparation,
negotiation, execution and delivery of this Amendment.

 

4

--------------------------------------------------------------------------------


 

5.4           Severability. To the extent any provision of this Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Amendment in any jurisdiction.

 

5.5           Successors and Assigns.  This Amendment shall be binding upon,
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto.

 

5.6           Construction. The headings of the various sections and subsections
of this Amendment have been inserted for convenience only and shall not in any
way affect the meaning or construction of any of the provisions hereof.

 

5.7           Counterparts; Effectiveness. This Amendment may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. This Amendment
shall become effective upon the execution and delivery of a counterpart hereof
by the Borrower and Lender and the satisfaction of the conditions set forth in
Article III hereof (such date, the “Effective Date”).  Signatures of the parties
to this Amendment transmitted by facsimile or via other electronic format shall
be deemed to be their original signatures for all purposes.

 

[Signatures on following page.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

BORROWER:

 

 

 

 

 

Address for notices to Borrower:

 

BROTMAN MEDICAL CENTER, INC.

 

 

 

Brotman Medical Center, Inc.

 

 

3828 Delmas Terrace

 

 

Culver City, CA 90231

 

 

Attn: Von Crockett, Chief Executive Officer

 

By:

/s/ Von Crockett

Fax: (310) 202-4125

 

Name:

Von Crockett

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

LENDER:

 

 

 

 

 

Address for notices to Lender:

 

GEMINO HEALTHCARE FINANCE, LLC

 

 

 

Gemino Healthcare Finance, LLC

 

 

1 International Plaza, Suite 220

 

By:

/s/ Miriam P. Gallagher

Philadelphia, PA 19113

 

Name:

Miriam P. Gallagher

Attn: Miriam Gallagher

 

Title:

Senior Portfolio Manager

Fax: (610) 870-5401

 

 

 

With a copy to (which shall not constitute notice):

 

Waller Lansden Dortch & Davis, LLP

511 Union Street, Suite 2700

Nashville City Center

Nashville, TN 37219

Attn:  Robert L. Harris

Fax:  (615) 244-6804

 

--------------------------------------------------------------------------------
